The motion court erred in finding that plaintiff was not a resident of Bronx County when he commenced his action against defendants (CPLR 503 [a]). In fact, the evidence established that plaintiff moved to the James J. Peters VA Medical Center in the Bronx (the Bronx VA) to convalesce after suffering a medical condition that caused him to lose the use of his legs. When he commenced this action, plaintiff had been living in the Bronx VA for nearly a year, and indeed, was unable to move back to his prior residence, a second-floor walk-up apartment in Queens. Thus, plaintiff was, in fact, a bona fide Bronx resident at the commencement of his action (see Blake v Massachusetts Mut. Life Ins. Co., 22 AD3d 230 [2005]). Further, the record contains no evidence suggesting that plaintiff assumed temporary residency at the Bronx VA for the sole purpose of obtaining an advantageous venue. Rather, plaintiffs transfer there was for health reasons, and defendants present no evidence to the contrary (Nunez v Ellenville Community Hosp., 41 AD3d 293 [2007]; Lilly v Ayoub, 260 AD2d 302 [1999]). Concur — Gonzalez, P.J., Moskowitz, DeGrasse, Manzanet-Daniels and Roman, JJ.